Citation Nr: 1035140	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-10 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to PTSD.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a left hand disability.

4.  Entitlement to service connection for arthritis of multiple 
joints.  

5.  Entitlement to service connection for bilateral hearing loss 
disability.  

6.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

7.  Entitlement to an increased rating for residuals of gunshot 
wounds to the right leg, Muscle Group (MG) XI with residual 
scars, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for residuals of gunshot 
wounds to the right thigh, MG XV with residual scars, currently 
evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for residuals of gunshot 
wounds to the left leg, MG XI with residual scars, currently 
evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for residuals of gunshot 
wounds to the left thigh, MG XV with residual scars, currently 
evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right forearm, currently evaluated as 20 
percent disabling.

12.  Entitlement to an increased rating for a gunshot wound scar 
to the right jaw, currently evaluated as noncompensably 
disabling.

13.  Entitlement to an increased rating for a gunshot wound scar 
to the right upper abdomen, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Travis R. Colt, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the February 1999 rating decision, the RO denied service 
connection for right and left hand disabilities, 
asthma/emphysema, arthritis of multiple joints, and bilateral 
hearing loss, as well as higher ratings for residuals of gunshot 
wounds to include to the right thigh (Muscle Group [MG] XV, right 
forearm, left thigh (MG XV), right leg (MG XI), left leg (MG XI), 
and scars of the right jaw and right upper abdomen.  In April 
1999 the Veteran submitted a statement indicating that he 
disagreed with the decision.  He indicated that his disabilities 
were so severe that he was unable to obtain and/or maintain 
gainful employment.  The RO construed this statement solely as a 
claim of entitlement to a total rating based on unemployability 
due to service connected disability (TDIU).  While the Board 
believes that it was correct to conclude that the Veteran sought 
a TDIU, the Board also finds that the Veteran expressed 
disagreement with the February 1999 rating decision, and that 
such disagreement was not addressed.  The filing of a Notice of 
Disagreement places a claim in appellate status, from which 
arises the duty of the RO to issue a statement of the case 
pursuant to 38 C.F.R. § 19.26.  

This case is also complicated by the fact that various issues 
addressed in the February 1999 rating decision have been 
subsequently addressed but are not currently in appellate status.  
Specifically, a December 2007 rating decision addressed the 
evaluations of gunshot wound residuals to include right thigh 
(Muscle Group [MG] XV, right forearm, left thigh (MG XV), right 
leg (MG XI), left leg (MG XI), and scars of the right jaw and 
right upper abdomen.  The Veteran disagreed only with the 
evaluations pertaining to his right thigh, left thigh, and left 
leg.  He was issued a statement of the case and perfected an 
appeal, which has been certified to the Board.  With respect to 
those three issues currently in appellate status, the Board has 
determined that there is no prejudice in deciding those issues, 
being mindful that the period considered must date to the claim 
received in September 1998, which resulted in the February 1999 
rating decision.  The remaining issues addressed in the February 
1999 rating decision and those subsequently addressed in December 
2007, however, must be remanded for the issuance of a Statement 
of the Case stemming from the February 1999 rating decision.  
Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

Regarding the issue of entitlement to service connection for 
COPD, the RO has currently addressed this issue as if the 
February 1999 denial of service connection became final and thus 
has required the submission of new and material evidence to 
reopen the claim.  In light of the Board's finding that a notice 
of disagreement was submitted with respect to the February 1999 
rating decision, this issue may be addressed on a direct basis, 
without the requirement of new and material evidence to reopen 
it.

Finally, the Board notes that the issue regarding the evaluation 
of the Veteran's PTSD stems from a June 2007 rating decision 
wherein service connection was granted.  The Veteran disagreed 
with the evaluation assigned, and appropriately perfected his 
appeal.

The issues of entitlement to service connection for COPD, 
disabilities of the hands, arthritis of multiple joints, and 
bilateral hearing loss disability, as well as the issues of 
entitlement to higher ratings for PTSD, and gunshot wound 
residuals to the right thigh, right forearm, right jaw and right 
upper abdomen, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a gunshot wound of the right leg, with injury to 
MG XI, are manifested by no more than moderate disability.

2.  Residuals of a gunshot wound of the left leg, with injury to 
MG XI, are manifested by no more than moderate disability.

3.  Residuals of a gunshot wound to the left thing, with injury 
to MG XV, are manifested by no more than moderate disability.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the right leg with injury to MG 
XI have not been met.   38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.73, 
Diagnostic Code 5311(2009).

2.  The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left leg with injury to MG XI 
have not been met.   38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.73, 
Diagnostic Code 5311(2009).

3.  The criteria for an evaluation in excess of 10 percent for 
residuals of a gunshot wound of the left thigh with injury to MG 
XI have not been met.   38 U.S.C.A. §§ 1155; 38 C.F.R. § 4.73, 
Diagnostic Code 5315 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

In April 2007, the RO responded to the Veteran's claim of 
entitlement to service connection for PTSD and COPD by advising 
him of the evidence necessary to support his claims.  The 
evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining additional relevant evidence.  This 
letter also discussed the manner in which VA determines 
disability ratings and effective dates.

In August 2007, the Veteran was advised of the evidence necessary 
to support his claims for increased ratings.  The evidence of 
record was listed and the Veteran was told how VA would assist 
him in obtaining additional relevant evidence.  This letter also 
discussed the manner in which VA determines disability ratings 
and effective dates.  A May 2008 letter provided him with the 
criteria under which his gunshot wound residuals are evaluated.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that to the 
extent possible, identified treatment records have been 
associated with the claims file.  Records from the Social 
Security Administration (SSA) have also been obtained.  VA 
examinations have been carried out.  The Board finds that they 
were adequate in that the examiners reviewed the record, 
interviewed the Veteran, and performed appropriate physical 
examinations prior to providing their conclusions.  The reports 
of record are thorough and consistent with contemporaneous 
treatment records.  For these reasons, the Board concludes that 
the findings of the VA examiner are more persuasive than the 
Veteran's assertions to the contrary, and that the reports are 
adequate on which to base a decision.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Gunshot Wounds - Factual Background

Service treatment records reflect that in March 1967, the Veteran 
sustained multiple fragmentation wounds involving both lower 
extremities, the right arm and the mandible.  He received 
treatment, to include debridement and antibiotics at the Naval 
Hospital at Yokosuka, Japan.  

He was subsequently transferred to the Naval Hospital at Memphis, 
Tennessee.  On admission there, it was noted that a few wounds on 
the lower extremities did not exhibit full topical 
epithelization.  He was provided treatment for the remaining 
wounds.  The provider noted that antibiotics were not necessary.  
He was started on physical therapy to improve motion and strength 
in his lower extremities and right arm.  Following convalescent 
leave, it was noted that his wounds had closed in or were well 
healed.  

Upon medical board proceedings in January 1968, pertinent 
complaints included cramping and deep pain in the left calf 
precipitated by strenuous activity or moderate exercise.  He also 
complained of numbness and decreased sensation involving the 
dorsolateral aspect of the left foot.  In February 1968 the 
Veteran was found to be unfit to perform his duties because of 
the multiple shrapnel wounds.  

On subsequent VA examination in February 1968, X-rays revealed 
several metallic foreign bodies in the posterior left thigh.  

On VA examination in October 1998, the Veteran's history was 
reviewed.  He indicated that he had weakness in his legs and leg 
cramps at night.  He also reported occasional stiffness in his 
wrist, as well as pain.  He noted that muscle pain was worse with 
walking and that he had to change jobs within the post office 
because of leg pain.  Physical examination revealed some apparent 
muscle loss in the area of the tibia and fibula on the right, as 
well as some herniation when the muscles were tightened in that 
area.  There was some weakness to dorsiflexion and plantar 
flexion, pronation, extension, and flexion of the right leg.  
Weakness, but not to the same extent, was noted in the left leg.  
The examiner concluded that the Veteran had mild to moderate 
functional loss in the left leg, in MGs XI and XV, and moderate 
functional loss in the right leg, in the same muscle groups.

The Veteran underwent an additional VA examination in August 
2007.  His history was reviewed.  Upon describing scars related 
to the Veteran's fragmentation wounds, the examiner noted that 
there was no ulceration, adherence, or instability.  He indicated 
that there was tenderness over the scar areas, and that there was 
disfigurement associated with the lower leg scars.  The Veteran's 
gait revealed a slight right limp.  With respect to the right 
lower leg injury, the examiner noted that there appeared to be 
some adherence in muscular scarring but that there did not appear 
to be any adhesion to the bone.  Palpation showed slight loss of 
muscle fascia in the lower extremity wounds.  There was no sign 
of lowered endurance or impairment of coordination.  Muscle 
strength testing revealed that the Veteran could move his joints 
independently with limitation by pain, fatigability, and 
weakness.  He also noted that there was some numbness present in 
the right lower leg, and initially indicated that it was 
difficult to determine which superficial nerve or peripheral 
nerve was involved.  Examination of the femur and tibia 
bilaterally was normal.  Range of motion of the left hip was 
normal.  Range of motion of the knees was also normal.  The 
examiner noted that pain was elicited with motion of the right 
knee, but that there was no fatigue, weakness, lack of endurance, 
or incoordination, nor was there additional limitation following 
repetitive use.  X-rays revealed osteoarthritis of the left knee.  
X-rays also revealed degenerative changes of the left hip and 
foreign bodies in the left thigh.  The examiner also ultimately 
concluded that there did not appear to be any peripheral nerve 
involvement.  

Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 
(2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that "staged ratings" are appropriate for an increased 
rating claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms that 
would warrant different ratings.  In this case the Board has 
concluded that the disability has not significantly changed and 
that a uniform evaluation is warranted.

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring. 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2009).  In considering 
the residuals of such injuries, it is essential to trace the 
medical-industrial history of the disabled person from the 
original injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the effect 
of, treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (2009).

Wounds such as those sustained by the Veteran as a result of an 
explosion often result in impairment of muscle, bone and/or 
nerve.  Consequently, the Board has considered whether or not 
separate disability ratings are warranted for the Veteran's 
residuals of gunshot wounds based on impairment of the muscle, 
bone, or nerves.

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups.  See 
38 C.F.R. § 4.47 (2009).  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56 (2009).  In Tropf v. 
Nicholson, 20 Vet. App. 317 (2006), the Court, citing Robertson 
v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.

For rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions, which include six 
muscle groups for the pelvic girdle and thigh (Diagnostic Codes 
5313 through 5318). 38 C.F.R. § 4.55(b).  For muscle group 
injuries in different anatomical regions which do not act upon 
ankylosed joints, each muscle group injury shall be separately 
rated and the ratings combined only under the provisions of 38 
C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For compensable muscle 
groups which are in the same anatomical region but do not act on 
the same joint, the evaluation of the most severely injured 
muscle group will be increased one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Diagnostic Code 5311 pertains to the foot and leg anatomical 
region and applies to Muscle Group XI.  This muscle group 
includes the posterior and lateral crural muscles as well as the 
muscles of the calf.  It consists of the triceps surae 
(gastrocnemius and soleus); tibialis posterior; peroneus longus; 
peroneus brevis; flexor hallucis longus; flexor digitorum longus; 
popliteus; and plantaris.  The function of this particular muscle 
group involves propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion of 
the knee.  Slight impairment will result in the assignment of a 
noncompensable evaluation.  A compensable rating of 10 percent 
requires moderate impairment.  A 20 percent rating requires 
moderately severe impairment.  A maximum 30 percent rating is 
warranted for severe impairment.  38 C.F.R. § 4.73, Diagnostic 
Code 5311 (2009).

Diagnostic Code 5315 pertains to Muscle Group XV, concerning the 
muscle functions of adduction of the hip, flexion of the hip, and 
flexion of the knee.  The muscles affected are within the mesial 
thigh group and consist of the: (1) adductor longus; (2) adductor 
brevis; (3) adductor magnus; (4) gracilis.  A noncompensable 
rating is assigned under this diagnostic code for a slight 
injury.  A 10 percent evaluation requires moderate injury.  A 20 
percent evaluation requires moderately severe injury.  A 30 
percent evaluation requires severe injury.

38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal; (b) A through-and-
through injury with muscle damage shall be evaluated as no less 
than a moderate injury for each group of muscles damaged; (c) For 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement; (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be classified 
as slight, moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) History 
and complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and complaint.  
Service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of injury.   
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.   Service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups. 
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.

(4) Severe disability of muscles. ( i) Type of injury.  Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a) (2009).

Having carefully reviewed the evidence pertaining to this claim, 
the Board has concluded that higher evaluations are not warranted 
for residuals of gunshot wounds to MG XI on the right and MGs XI 
and XV on the left.  Examinations have demonstrated that the 
Veteran retains good motion of his knees and left hip, and there 
is otherwise no impairment of those joints which would warrant a 
higher evaluation than that currently assigned.  The October 1998 
examiner indicated that functional loss was no more than moderate 
bilaterally.  There is no evidence of bone loss or ankylosis 
associated with this disability.

The currently assigned 10 percent evaluations contemplate 
moderate muscle disability with lowered threshold of fatigue 
after average use and some loss of deep fascia or muscle 
substance.  A higher evaluation requires the presence of 
moderately severe muscle disability, with a history of 
debridement or prolonged infection and inability to keep up with 
work requirements.  A higher evaluation under this criteria also 
requires the presence of loss of deep fascia, muscle substance, 
or normal firm resistance on palpation; and positive evidence of 
impairment on tests of strength and endurance.

The Board acknowledges that the August 2007 VA examiner noted 
some muscular scarring on the right; however, there was no 
adhesion to the bone and that palpation revealed only slight 
muscle loss in the lower extremity wounds.  There was no sign of 
lowered endurance or impairment of coordination.  Range of motion 
was normal, and there was no fatigue, weakness, lack of 
endurance, or incoordination.  This examiner also indicated that 
there did not appear to be any peripheral nerve involvement.  The 
Board also acknowledges that the Veteran underwent debridement of 
his wounds in service, but also notes that there is no indication 
of prolonged infection.  Rather, when the Veteran was transferred 
stateside from the Naval Hospital at Yokosuka, the provider noted 
that antibiotics were unnecessary.  Finally, while the Veteran 
reported in 1998 that he had been reassigned at work due to leg 
pain, the examiner concluded that impairment was moderate at 
most.  In essence, the record does not contain evidence 
supportive of higher ratings.  

The Board acknowledges that the Veteran has weakness of his lower 
extremities as the result of the gunshot wounds in service.  
However, his symptoms are accurately contemplated by the criteria 
for moderate muscle disability.  The record demonstrates that 
there is no history of prolonged infection. There is no loss of 
deep fascia, muscle substance, or normal firm resistance on 
palpation which would warrant a higher evaluation for muscle 
disability.

The Board has also considered whether a higher evaluation might 
be assignable under the criteria for limitation of motion of the 
affected joints, but notes that range of motion has been recorded 
as full for the Veteran's knees and left hip.  The Board notes 
that there is otherwise no impairment of these joints that might 
qualify the Veteran for a higher evaluation.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  The Board also finds the 
Veteran's own reports of symptomatology to be credible.  
Nevertheless, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for higher 
evaluations.

In reaching this conclusion, the Board has considered the 
Veteran's statements pertaining to this disability and his 
assertion that his disabilities are more than moderate in 
severity.  However, the more probative evidence consists of that 
prepared by neutral skilled professionals at the time of the 
initial injuries and currently, and such evidence demonstrates 
that the currently assigned evaluations for these disabilities 
are appropriate.

The evidence preponderates against the claim.  Accordingly, an 
increased evaluation for this disability is denied.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board acknowledges the Veteran's report in 
October 1998 that he changed jobs within the post office because 
of leg pain.  However, the Board notes that evaluations assigned 
to the residuals of gunshot wounds to the right leg, left leg, 
and left thigh fully contemplate the functional limitations 
caused by these disabilities, and the Veteran has not otherwise 
alleged that he has experienced marked interference with 
employment.  Rather, he has stated that his disabilities were 
accommodated by his employer.  The Board further finds that there 
has been no showing by the Veteran that these service-connected 
disabilities have necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds that 
the Veteran has not demonstrated unusual impairment so as to 
render impractical the application of the regular rating 
schedular standards.  Consequently, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an increased rating for residuals of gunshot 
wounds to the right leg, Muscle Group (MG) XI with residual scars 
is denied.

Entitlement to an increased rating for residuals of gunshot 
wounds to the left leg, MG XI with residual scars is denied. 

Entitlement to an increased rating for residuals of gunshot 
wounds to the left thigh, MG XV with residual scars is denied.  


REMAND

With respect to the Veteran's claim of entitlement to service 
connection for COPD, the Board notes that service connection was 
denied on a direct basis in 1999.  The current claim is based 
specifically on the Veteran's allegation that his COPD is related 
to his gunshot wounds and PTSD.  He states that he smokes because 
of his gunshot wounds and PTSD.  

VA's General Counsel has held that the legal bar to service 
connection for a disability attributable to tobacco use does not 
bar a finding of secondary service connection for a disability 
related to the Veteran's use of tobacco products after the 
Veteran's service, where that disability is proximately due to a 
service-connected disability that is not service connected on the 
basis of being attributable to the Veteran's use of tobacco 
products during service.  See VAOPGCPREC 6-2003 (October 28, 
2003).  This opinion goes on to state that, in order to decide if 
service connection is warranted in such cases, the Board must 
decide: (1) whether the service-connected disability caused the 
Veteran to use tobacco products after service; (2) if so, whether 
the use of tobacco products as a result of the service-connected 
disability was a substantial factor in causing a secondary 
disability; and (3) whether the secondary disability would not 
have occurred but for the use of tobacco products caused by the 
service connected disability.  Id.  The evidence of record is 
insufficient to allow the Board to reach a conclusion on these 
questions.  As such, a VA examination must be conducted to obtain 
a medical opinion regarding these issues.  

The Veteran seeks an initial evaluation in excess of 30 percent 
for PTSD.  Lay statements from a friend and the Veteran's wife 
indicate that he has difficulty controlling his anger.  A March 
2008 statement by the Veteran's wife maintains that he suffers 
from impairment of thought processes and communication, paranoia, 
grossly inappropriate behavior, inability to perform activities 
of daily living, disorientation, and memory loss.  She also 
reports that he seems to be a persistent danger to himself or 
others.  

In December 2008, the Veteran's social worker at the Vet Center 
reported that he had increased difficulty functioning at work due 
to his PTSD.  

The Veteran underwent an evaluation for the purpose of his SSA 
disability claim in January 2009.  The examiner noted that the 
Veteran had quit working for the U.S. Postal Service in 2008 due 
to his health condition.  Following mental status examination, 
the diagnoses were PTD and major depressive disorder.  The 
examiner assigned a GAF score of 45.  

In light of the evidence suggesting that the Veteran's PTSD is 
worse than currently rated, in addition to conflicting evidence 
regarding the impact of his PTSD on his social and industrial 
functioning, the Board concludes that a current examination is 
warranted.  

Finally, as discussed in the Introduction section of this 
decision, the Board has construed the Veteran's response to the 
February 1999 rating decision as a notice of disagreement.  The 
filing of a Notice of Disagreement places a claim in appellate 
status.  Therefore, a Statement of the Case regarding the issues 
of entitlement to service connection for disabilities of the 
hands, arthritis of multiple joints, and bilateral hearing loss 
disability, as well as the issues of entitlement to higher 
ratings for gunshot wound residuals to the right thigh, right 
forearm, right jaw and right upper abdomen, pursuant to 38 C.F.R. 
§ 19.26 must be issued to the appellant.  As such, these issues 
must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 
(1999).

In light of the above discussion, the Board has determined that 
additional development and action are required.  Accordingly, the 
case is REMANDED for the following:

1.  The Veteran should be scheduled for a 
VA mental health examination to determine 
the basis for his tobacco dependence and to 
assess the severity of his service-
connected PTSD.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in conjunction 
with the examination.  The examiner should 
indicate on the examination report that 
he/she reviewed the claims folder in 
conjunction with the examination.

The examiner is requested to express an 
opinion as to (a) whether there is a 50 
percent or greater probability that the 
service-connected gunshot wound residuals 
or PTSD caused the Veteran to use tobacco 
products after service; if so (b) whether 
there is a 50 percent or greater 
probability that the use of tobacco 
products as a result of service-connected 
gunshot wound residuals or PTSD was a 
substantial factor in causing the Veteran's 
current lung disability; and (c) whether 
there is a 50 percent or greater 
probability that the current lung 
disability would not have occurred but for 
the use of tobacco products caused by 
service-connected gunshot wound residuals 
or PTSD.

The examiner should also assess the 
severity of the Veteran's service-connected 
PTSD.  The examiner should set forth all 
manifestations of the Veteran's PTSD and 
discuss the impact of such symptoms on the 
Veteran's social and occupational 
functioning.  A Global Assessment of 
Functioning score should be assigned, and 
the examiner should explain the basis for 
such score.

All necessary tests should be conducted. 
The examiner should provide a complete 
rationale for all conclusions reached.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Provide the Veteran with a Statement of 
the Case as to the issues of entitlement to 
service connection for disabilities of the 
hands, arthritis of multiple joints, and 
bilateral hearing loss disability, as well 
as the issues of entitlement to higher 
ratings for gunshot wound residuals to the 
right thigh, right forearm, right jaw and 
right upper abdomen.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  If a timely substantive appeal is 
not filed, the claims should not be 
certified to the Board.

4.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


